                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


LIONEL GUILLORY                                :          DOCKET NO. 2:16-cv-1764

VERSUS                                         :          UNASSIGNED DISTRICT JUDGE

SHERIFFS DEP’T JEFFERSON DAVIS
PARISH, ET AL.                                 :          MAGISTRATE JUDGE KAY


                                         JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 34] of the Magistrate

Judge previously filed herein, determining that the findings are correct under the applicable

law, and noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion for Partial Summary Judgment [doc. 23] be GRANTED

and that plaintiff’s claims under 42 U.S.C. § 1983 be DISMISSED WITH PREJUDICE. The

tort claims remain pending before the court.

       THUS DONE AND SIGNED in Chambers this 29th day of April, 2019.
